Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoette (U.S. Patent No. 3,273,308).
Regarding claim 8: Hoette discloses a device for filling a plurality of secondary containers, the device comprising: a base platform having a floor with a plurality of openings defined therein (Figs. 4 & 6; via frame 18 of sleeves 10); a filling channel extending from each of the plurality of openings (via channels of sleeve 10) along a filling channel axis of each of the plurality of openings to a corresponding exit end distal the plurality of openings (via axis of the channels of sleeves 10), wherein each filling channel comprises a rigid or semi-rigid material and tapers or transitions from a corresponding opening having a first cross-sectional shape perpendicular to the filling channel axis (via the cross section of the of the sleeve’s channel 10) and proximal the Page 2 of 6Response to Office ActionApplication No. 15/643,883 November 8, 2019Attorney Docket No. 512507floor to a second cross-sectional shape perpendicular to the filling channel exit and proximal the exit end of the filling channel (Figs. 1-3; via lower tapers portions of 10; column 1, lines 67-69; “While the sleeve 10 may be made of a wide variety of material, it is preferably flexible, form second cross section area, and a preferred material for the sleeves is rubber”, inherently rigid rubber could be used as a choice to be made), wherein a) the first cross-sectional shape is different than the second cross-sectional shape (via lower shape of the tapered portion of sleeve 10 toward the exit, is in different shape than the upper shape of the tapered portion) or b) the first cross-sectional shape has a same shape as the second cross-sectional shape and the second cross-sectional shape has a reduced dimension relative to the first cross-sectional shape (via the upper and lower portions of the tapered section of sleeve 10, having different dimensions); and wherein each filling channel includes a retention lip tapering outward relative to the filling channel axis at the exit end of the filling channel, see for example (Figs. 1-3; via the shown lower exit end of the filling channel 10 being tapered outwardly in case of being seen from a lower portion to an up portion, based on the point of the observation), see annotated figure below.

    PNG
    media_image1.png
    350
    793
    media_image1.png
    Greyscale

Regarding claim 9: wherein the base platform includes up to four walls, each wall extending away from the floor in a direction away from the filling channels, see for example (Figs. 3, 4 & 6; via walls of platform 18);
Regarding claim 10: wherein each wall extends away from the platform floor at an angle relative to a normal of the platform floor (Figs. 2 & 3; via upper portion of sleeves 10 extending away from floor of 18);
Regarding claim 11: wherein corners defined by the up to four walls are sloped toward the openings (Figs. 1-4; via upper shown corners between the sleeves 10);
Regarding claim 12: wherein each filling channel extends into a corresponding secondary container (Fig. 4; via 10 extends into container C);
Regarding claim 13: wherein the first cross-sectional shape is substantially rectangular shaped and the second cross-sectional shape is substantially circular or oval or elliptical (Figs. 1-4; via lower shape of 10 vs the upper circular shape of 10);
Regarding claim 14: wherein the first cross-sectional shape and the second cross-sectional shape are both circular or oval or elliptical (Figs. 1-4; via the circular shape of the lower and upper portions of sleeve 10);
Regarding claim 15: wherein corners defined by the opening are curved (Figs. 1-3; via the curved corner sections of the upper portion of 10s);
Regarding claim 16: wherein a number of the plurality of filling channels is in a range between two and thirty (Figs. 4 & 6; via the number of 10 is between 2-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoette (U.S. Patent No. 3,273,308).
Regarding claim 8: Hoette discloses a device for filling a plurality of secondary containers, the device comprising: a base platform having a floor with a plurality of openings defined therein (Figs. 4 & 6; via frame 18 of sleeves 10); a filling channel extending from each of the plurality of openings (via channels of sleeve 10) along a filling channel axis of each of the plurality of openings to a corresponding exit end distal the plurality of openings (via axis of the channels of sleeves 10), wherein each filling channel comprises a rigid or semi-rigid material and tapers or transitions from a corresponding opening having a first cross-sectional shape perpendicular to the filling channel axis (via the cross section of the of the sleeve’s channel 10) and proximal the Page 2 of 6Response to Office ActionApplication No. 15/643,883 November 8, 2019Attorney Docket No. 512507floor to a second cross-sectional shape perpendicular to the filling channel exit and proximal the exit end of the filling channel (Figs. 1-3; via lower tapers portions of 10; column 1, lines 67-69; “While the sleeve 10 may be made of a wide variety of material, it is preferably flexible, form second cross section area, and a preferred material for the sleeves is rubber”, inherently rigid rubber could be used as a choice to be made), wherein a) the first cross-sectional shape is different than the second cross-sectional shape (via lower shape of the tapered portion of sleeve 10 toward the exit, is in different shape than the upper shape of the tapered portion) or b) the first cross-sectional shape has a same shape as the second cross-sectional shape and the second cross-sectional shape has a reduced dimension relative to the first cross-sectional shape (via the upper and lower portions of the tapered section of sleeve 10, having different dimensions); and wherein each filling channel includes a retention lip tapering outward relative to the filling channel axis at the exit end of the filling channel, see for example (Figs. 1-3; via the shown lower exit end of the filling channel 10 being tapered outwardly in case of being seen from a lower portion to an up portion, based on the point of the observation).
In case of argument will be made by applicant that Hoette does not clearly suggest the use of filling channel to be made of rigid or semi-rigid material.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Hoette’s used material of channel 10 to be made of rigid or semi-rigid material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; 
Regarding claim 9: wherein the base platform includes up to four walls, each wall extending away from the floor in a direction away from the filling channels, see for example (Figs. 3, 4 & 6; via walls of platform 18);
Regarding claim 10: wherein each wall extends away from the platform floor at an angle relative to a normal of the platform floor (Figs. 2 & 3; via upper portion of sleeves 10 extending away from floor of 18);
Regarding claim 11: wherein corners defined by the up to four walls are sloped toward the openings (Figs. 1-4; via upper shown corners between the sleeves 10);
Regarding claim 12: wherein each filling channel extends into a corresponding secondary container (Fig. 4; via 10 extends into container C);
Regarding claim 13: wherein the first cross-sectional shape is substantially rectangular shaped and the second cross-sectional shape is substantially circular or oval or elliptical (Figs. 1-4; via lower shape of 10 vs the upper circular shape of 10);
Regarding claim 14: wherein the first cross-sectional shape and the second cross-sectional shape are both circular or oval or elliptical (Figs. 1-4; via the circular shape of the lower and upper portions of sleeve 10);
Regarding claim 15: wherein corners defined by the opening are curved (Figs. 1-3; via the curved corner sections of the upper portion of 10s);
Regarding claim 16: wherein a number of the plurality of filling channels is in a range between two and thirty (Figs. 4 & 6; via the number of 10 is between 2-30).
Response to Arguments
Applicant’s arguments with respect to claims 8-16 have been considered but are moot because the arguments do not apply to the references as being used in the current rejection.
In respect to applicant’s argument that the applied art of Hoette ‘308 fails to disclose the amended claim suggesting a “retention lip tapering outward relative to the filling channel axis at the exit end of the filling channel”.  The Office as set forth above and shown on the notated figure, believes that such arguments indeed disclosed by the applied art ‘308, as the claimed “outward” tapering of the lip, all dependents of the angle of observation.  Considering the point of observation at the lower portion of the channel facing up, then the lip is tapering “outward”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731